Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  
In claim 2, lines 3 and 5, claim 11, lines 2 and 4, "when" should read - -as- -
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mandaric (US 2021/0290791).
Regarding claim 10, Mandaric teaches a sterilization device (Fig. 1-5, [0015-0099]) comprising:
a sensor (the proximity sensor included in 105, [0023, 0016], Fig. 3) configured to detect proximity or contact of an external object (140 in Fig. 1);
an ultraviolet light emitter (105 in Fig. 1, [0019, 0020, 0023]) configured to emit ultraviolet light (Fig. 1, [0019, 0020, 0023]); and
a controller (the inherent controller of 105/145 to turn the ultraviolet lamp 125 illumination on and off based on the distance from the surface of the object 140, [0023, 0031-0040], Fig. 1 and 5) configured to control an operation ([0023, 0031-0040], Fig. 1 and 5) of the ultraviolet light emitter (105 in Fig. 1, [0019, 0020, 0023]), wherein the controller  (the inherent controller of 105/145 to turn the ultraviolet lamp 125 illumination on and off based on the distance from the surface of the object 140, [0023, 0031-0040], Fig. 1 and 5) increases an emission amount of ultraviolet light (Fig. 1 and 5, [0023], the ultraviolet disinfector 105 may activate the ultraviolet lamp 125 only within a predetermined distance, such as two to four inches from a target surface) from the ultraviolet light emitter (105 in Fig. 1, [0019, 0020, 0023]) as the object (140 in Fig. 1) approaches the sensor (the proximity sensor included in 105, [0023, 0016], Fig. 3), and reduces the emission amount of ultraviolet light (Fig. 1 and 5, [0023], when the user moves the ultraviolet disinfector 105 up to six inches from the table/object, the ultraviolet disinfector 105 deactivates the ultraviolet lamp 125 and alerts the user the ultraviolet lamp 125 is deactivated) from the ultraviolet light emitter (105 in Fig. 1, [0019, 0020, 0023]) as the object (140 in Fig. 1) recedes from the sensor (the proximity sensor included in 105, [0023, 0016], Fig. 3).
Regarding claim 12, Mandaric also teaches the ultraviolet light (130 in Fig. 1) is emitted to a position (Fig. 1) to or with which the object (140 in Fig. 1) is in proximity (Fig. 1) or in contact.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mandaric (US 2021/0290791) in view of Bilenko (US 2019/0030196).
Regarding claim 1, Mandaric teaches a display device (Fig. 1-5, [0015-0099]) comprising:
a display panel (the display panel of 145 in Fig. 1, [0020-0023]) including a display surface (the display surface of 145 in Fig. 1, [0020-0023]);
a sensor (the proximity sensor of 105, [0023, 0016], Fig. 3) configured to detect an external object (140 in Fig. 1) in proximity to or in contact with the display surface ([0023], Fig. 1 and Fig. 5);
an ultraviolet light emitter (105 of 145 in Fig. 1, [0019, 0020, 0023]) configured to emit ultraviolet light (Fig. 1, [0019, 0020, 0023]); and
a controller (the inherent controller of 105/145 to turn the ultraviolet lamp 125 illumination on and off based on the distance from the surface of the object 140, [0023, 0031-0040], Fig. 1 and 5) configured to control an operation ([0023, 0031-0040], Fig. 1 and 5) of the ultraviolet light emitter (105 of 145 in Fig. 1, [0019, 0020, 0023]), wherein the controller (the inherent controller of 105/145 to turn the ultraviolet lamp 125 illumination on and off based on the distance from the surface of the object 140, [0023, 0031-0040], Fig. 1 and 5) increases an emission amount of ultraviolet light (Fig. 1 and 5, [0023], the ultraviolet disinfector 105 may activate the ultraviolet lamp 125 only within a predetermined distance, such as two to four inches from a target surface) from the ultraviolet light emitter (105 of 145 in Fig. 1, [0019, 0020, 0023]) as the object approaches the display surface ([0023, 0031-0040], Fig. 1 and 5), and reduces the emission amount of ultraviolet light (Fig. 1 and 5, [0023], when the user moves the ultraviolet disinfector 105 up to six inches from the table/object, the ultraviolet disinfector 105 deactivates the ultraviolet lamp 125 and alerts the user the ultraviolet lamp 125 is deactivated) from the ultraviolet light emitter (105 of 145 in Fig. 1, [0019, 0020, 0023]) as the object recedes from the display surface ([0023, 0031-0040], Fig. 1 and 5).
Mandaric does not explicitly point out that the ultraviolet light emitter configured to emit ultraviolet light to the display surface.
Bilenko teaches that (Fig. 1-3 and Fig. 8, [0034, 0066, 0038-0058]) the ultraviolet light emitter (Fig. 8, Fig. 1B, [0066, 0039-0041]) configured to emit ultraviolet light (13 in Fig. 8, [0066]) to the display surface (the surface of 100 in Fig. 8, Fig. 1B).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Bilenko for the system of Mandaric such that in the system of Mandaric, the ultraviolet light emitter configured to emit ultraviolet light to the display surface. The motivation is to provide ultraviolet radiation sources configured to generate ultraviolet radiation directed towards an external surface of the ultraviolet transparent screen, include a monitoring and control system to manage the ultraviolet radiation generation and control the ultraviolet radiation directed at the external surface of the screen, and make the sterilization more focused/effective (Bilenko, [0034, 0066]).

Regarding claim 3, Mandaric does not teach the following elements. 
Bilenko teaches the following elements (Fig. 1-3 and Fig. 8, [0034, 0066, 0038-0058]):
(Claim 3) the ultraviolet light (13 in Fig. 8, [0066]) is emitted to a part of the display surface (display surface of 100 in Fig. 8) to or with which the external object (15 in Fig. 8) is closer (Fig. 8) or in contact.
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Bilenko for the system of Mandaric in view of Bilenko such that in the system of Mandaric in view of Bilenko, 
(Claim 3) the ultraviolet light is emitted to a part of the display surface to or with which the external object is closer or in contact.
The motivation is to provide ultraviolet radiation sources configured to generate ultraviolet radiation directed towards an external surface of the ultraviolet transparent screen, include a monitoring and control system to manage the ultraviolet radiation generation and control the ultraviolet radiation directed at the external surface of the screen, and make the sterilization more focused/effective (Bilenko, [0034, 0066]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mandaric in view of Bilenko as applied to claim 1 above, and further in view of Noguchi (US 2017/0153749).
Regarding claims 4-5, Mandaric teaches that the sensor (the proximity sensor, [0023], Fig. 3) is a proximity sensor. Mandaric does not teach the following elements. 
Noguchi teaches the following elements (Fig. 13-14 and Fig. 19-24):
(Claim 4) the sensor (Fig. 13-14 and Fig. 19-20, [0101-0110, 0117, 0128], when the electrode is arranged in the covering member, the electrode can be arranged close to the outermost circumference of a set structure of an electronic apparatus including the touch detection device, so that one-dimensional coordinates at which the finger is proximate to or brought into contact with the frame region can be detected) includes an electrode (COML2A/COML2B/COML2C/COML2D in Fig. 13-14 and 19-24, [0101, 0110, 0117, 0128]) and is configured to detect the object based on a change in capacitance of the electrode ([0110, 0117, 0128]).
(Claim 5) a plurality of the electrodes (COML2A/COML2B/COML2C/COML2D in Fig. 13-14 and 19-24, [0101, 0110, 0117, 0128]) are disposed along an outer periphery (Fig. 13-14 and 19-24) of a display area (Fig. 13-14 and 19-24) formed in a polygonal shape (Fig. 13-14 and 19-24) where an image is displayed on the display surface (Fig. 13-14 and 19-24).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Noguchi for the system of Mandaric in view of Bilenko such that in the system of Mandaric in view of Bilenko, 
(Claim 4) the sensor includes an electrode and is configured to detect the object based on a change in capacitance of the electrode.
(Claim 5) a plurality of the electrodes are disposed along an outer periphery of a display area formed in a polygonal shape where an image is displayed on the display surface.
The motivation is to provide an excellent picture frame detection performance (Noguchi, [0008, 0117]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mandaric in view of Bilenko as applied to claim 1 above, and further in view of Fukunaga (US 2014/0293189).
Regarding claim 6, Mandaric does not teach the following elements. 
Fukunaga teaches the following elements (Fig. 1 and 15, [0058-0060]):
(Claim 6) a front light (4 in Fig. 1 and 15, [0058]) configured to emit visible light to the display panel (2 in Fig. 1 and 15, [0058]) , wherein the display panel (2 in Fig. 1 and 15, [0058]) is a reflective liquid crystal display panel (Fig. 1 and 15, [0058]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Fukunaga for the system of Mandaric in view of Bilenko such that in the system of Mandaric in view of Bilenko, 
(Claim 6) a front light configured to emit visible light to the display panel, wherein the display panel is a reflective liquid crystal display panel.
The motivation is to provide a reflective LCD with less power consumption and using the light efficiently (Fukunaga, [0005, 0007]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mandaric in view of Bilenko and Fukunaga as applied to claim 6 above, and further in view of Yi (US 2011/0115749).
Regarding claim 7, Mandaric does not teach the following elements. 
Bilenko teaches the following elements (Fig. 1-3 and Fig. 8, [0034, 0066, 0038-0058]):
(Claim 7) the ultraviolet light (13 in Fig. 8, [0066]) is emitted to a part of the display surface (display surface of 100 in Fig. 8) to or with which the external object (15 in Fig. 8) is closer (Fig. 8) or in contact.
Yi teaches the following elements (Fig. 1 and Fig. 10, [0048-0052]):
(Claim 7) an amount of visible light (the light from 130 in Fig. 10, [0048-0052]) emitted to the part (the part corresponding to 200 in Fig. 10, [0048-0052) is smaller than an amount of visible light emitted to another part (Fig. 10, [0048-0052], Since Yi teaches that the quantity of the visible light may be varied at particular LED locations of the visible light source 130 corresponding to particular 2D coordinates of the touchable surface, and the control information may be previously defined based on image data, obtained by the sensing array, and include information about a touch to the light guide, a shadow of the invisible light projected to the diffuser 120, and a movement of the invisible light source, Yi inherently teaches that an amount of visible light emitted to the part proximate to or contacting with the object is smaller than an amount of visible light emitted to another part due to: (a) the image data of showing different grey level and/or (b) controlling a quantity of the emitted visible light corresponding to an area of the touch for enhancing communication of the apparatus with the user).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Bilenko and Yi for the system of Mandaric in view of Bilenko and Fukunaga such that in the system of Mandaric in view of Bilenko and Fukunaga, 
(Claim 7) the ultraviolet light is emitted to a part of the display surface to or with which the object is closer or in contact, and an amount of visible light emitted to the part is smaller than an amount of visible light emitted to another part.
The motivation is to provide ultraviolet radiation sources configured to generate ultraviolet radiation directed towards an external surface of the ultraviolet transparent screen, include a monitoring and control system to manage the ultraviolet radiation generation and control the ultraviolet radiation directed at the external surface of the screen, and make the sterilization more focused/effective (Bilenko, [0034, 0066]), and it helps to enhancing communication of the apparatus with the user (Yi, [0049]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mandaric in view of Bilenko as applied to claim 1 above, and further in view of Yu (US 2021/0338859).
Regarding claim 8, Mandaric does not teach the following elements. 
Yu teaches the following elements:
(Claim 8) a backlight (110, 120, 130, 140 and 150 in Fig. 1, [0030-0031]) configured to emit visible light ([0031]) from a rear surface side (Fig. 1) of the display panel (160 in Fig. 1, [0030]), wherein the display panel (160 in Fig. 1, [0030]) is a transmissive liquid crystal display panel (the LCD 160 is inherently a transmissive LCD with the backlight source as shown in Fig. 1, [0030]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yu for the system of Mandaric in view of Bilenko such that in the system of Mandaric in view of Bilenko, 
(Claim 8) a backlight configured to emit visible light from a rear surface side of the display panel, wherein the display panel is a transmissive liquid crystal display panel.
The motivation is to provide a flat panel displays with touch-control functions and being widespread used (Yu, [0003]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mandaric in view of Bilenko and Yu as applied to claim 8 above, and further in view of Yi (US 2011/0115749).
Regarding claim 9, Mandaric does not teach the following elements. 
Bilenko teaches the following elements (Fig. 1-3 and Fig. 8, [0034, 0066, 0038-0058]):
(Claim 9) the ultraviolet light (13 in Fig. 8, [0066]) is emitted to a part of the display surface (display surface of 100 in Fig. 8) to or with which the external object (15 in Fig. 8) is closer (Fig. 8) or in contact.
Yi teaches the following elements (Fig. 1 and Fig. 10, [0048-0052]):
(Claim 9) an amount of visible light (the light from 130 in Fig. 10, [0048-0052]) emitted to the part (the part corresponding to 200 in Fig. 10, [0048-0052) is smaller than an amount of visible light emitted to another part (Fig. 10, [0048-0052], Since Yi teaches that the quantity of the visible light may be varied at particular LED locations of the visible light source 130 corresponding to particular 2D coordinates of the touchable surface, and the control information may be previously defined based on image data, obtained by the sensing array, and include information about a touch to the light guide, a shadow of the invisible light projected to the diffuser 120, and a movement of the invisible light source, Yi inherently teaches that an amount of visible light emitted to the part proximate to or contacting with the object is smaller than an amount of visible light emitted to another part due to: (a) the image data of showing different grey level and/or (b) controlling a quantity of the emitted visible light corresponding to an area of the touch for enhancing communication of the apparatus with the user).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Bilenko and Yi for the system of Mandaric in view of Bilenko and Yu such that in the system of Mandaric in view of Bilenko and Yu, 
(Claim 9) the ultraviolet light is emitted to a part of the display surface to or with which the object is closer or in contact, and an amount of visible light emitted to the part is smaller than an amount of visible light emitted to another part.
The motivation is to provide ultraviolet radiation sources configured to generate ultraviolet radiation directed towards an external surface of the ultraviolet transparent screen, include a monitoring and control system to manage the ultraviolet radiation generation and control the ultraviolet radiation directed at the external surface of the screen, and make the sterilization more focused/effective (Bilenko, [0034, 0066]), and it helps to enhancing communication of the apparatus with the user (Yi, [0049]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mandaric as applied to claim 10 above, and in view of Noguchi (US 2017/0153749).
Regarding claims 13-14, Mandaric teaches that the sensor (the proximity sensor, [0023], Fig. 3) is a proximity sensor. Mandaric does not teach the following elements. 
Noguchi teaches the following elements (Fig. 13-14 and Fig. 19-24):
(Claim 13) the sensor (Fig. 13-14 and Fig. 19-20, [0101-0110, 0117, 0128], when the electrode is arranged in the covering member, the electrode can be arranged close to the outermost circumference of a set structure of an electronic apparatus including the touch detection device, so that one-dimensional coordinates at which the finger is proximate to or brought into contact with the frame region can be detected) includes an electrode (COML2A/COML2B/COML2C/COML2D in Fig. 13-14 and 19-24, [0101, 0110, 0117, 0128]) and is configured to detect the object based on a change in capacitance of the electrode ([0110, 0117, 0128]).
(Claim 14) a plurality of the electrodes (COML2A/COML2B/COML2C/COML2D in Fig. 13-14 and 19-24, [0101, 0110, 0117, 0128]) are disposed along an outer periphery (Fig. 13-14 and 19-24) of a display area (Fig. 13-14 and 19-24) formed in a polygonal shape (Fig. 13-14 and 19-24) where an image is displayed on the display surface (Fig. 13-14 and 19-24).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Noguchi for the system of Mandaric such that in the system of Mandaric, 
(Claim 13) the sensor includes an electrode and is configured to detect the object based on a change in capacitance of the electrode.
(Claim 14) a plurality of the electrodes are disposed along an outer periphery of a display area formed in a polygonal shape where an image is displayed on the display surface.
The motivation is to provide an excellent picture frame detection performance (Noguchi, [0008, 0117]).

Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a display device as set forth in claims 2 and 11.
Regarding claims 2 and 11, none of the prior art discloses or suggests a display device recited in claim 1 and 9 respective, wherein “a rate of decrease in the emission amount of ultraviolet light with respect to the distance between the object and the display surface when the object recedes from the display surface is smaller than a rate of increase in the emission amount of ultraviolet light with respect to the distance between the object and the display surface when the object approaches the display surface”, in combination with the other required elements of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871